Title: From Alexander Hamilton to Thomas Parker, 8 November 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            NY. Novr. 8th. 1799
          
          I have received your letter of the twenty ninth of October.
          My estimate of the timber necessary for hutting may have been too low—I must refer leave the matter to your discretion, requesting that you will attend relying on your attention to oeconomy. as far as is consistent with the comfortable accommodation of the troops. Be careful to I repeat my request that you will  use the timber in such a way that it can be here after sold without much loss should the plan of hutting be hereafter abandoned.
          You will have been informed, before this, of the appointment of Capn. Edmund Taylor as Brigade Inspector—There have been no other appointments—The merits of the different candidates will be carefully weighed. I have mentioned to the Secretary of War the persons whom you recommend for appointments as Surgeon’s mate and as Chaplain, and have given them my support—But I believe there is at present no provision in the law for Chaplains.
          I have received your letter of the 24th. of October — and am much pleased with the exertions which you have made for the accomplishment of the — objects rela that relate to Winter Quarters—
          The information which you give me on the difficulty of procuring accommodations at Harper’s ferry has been communicated to General Pinckney who, I expect, will order the tenth regiment to Carlisle—
          I must again refer you to General Pinckney on the subject of a Court Martial—As soon as this officer shall arrive within the limits of Virginia all correspondence between you and me, will of except such as may relate to the recruiting service, will of course cease—
          with great consn.
          You have been informed, I believe of the confirmation of the I have already informed you that the arrangement of relative rank which you transmitted to me is to be considered as confirmed
          With great cons—
          Col. Parker
        